

Exhibit 10.1
KANSAS CITY SOUTHERN ANNUAL INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2013)


1.    PURPOSE. The purpose of the Plan is to provide management employees of the
Employer with annual incentive compensation based on the level of achievement of
financial and other performance criteria. The Plan is intended to focus the
interests of these employees on the key measures of the Company’s success and to
reward these employees for achieving the key measures of the Company’s success.
This Plan is intended to be a performance-based plan for purposes of Section
162(m) of the Code.
2.    DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)    “Award” shall mean a cash payment for a Performance Year payable to a
Participant on account of his or her participation in the Plan.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, including applicable regulations and rulings thereunder and any
successor provisions thereto.
(d)    “Committee” shall mean the Compensation and Organization Committee of the
Board (or any successor committee).
(e)    “Company” shall mean Kansas City Southern, and any successor thereto
which adopts the Plan.
(f)    “Covered Employee” shall mean employee described in Section 162(m)(3) of
the Code.
(g)    “Disability” shall mean a disability as defined under the Employer’s
applicable long-term disability program.
(h)    “Eligible Employee” shall mean an individual who is employed by an
Employer in active service and who is not represented by a union or other
collective bargaining organization.
(i)    “Employer” shall mean the Company and any affiliate of the Company that
elects to participate and be an Employer under the Plan with the consent of the
Company.
(j)    “Leave” shall mean an absence from work with the approval of the
applicable Employer. Leaves include absences for short-term disability, family
leaves of absence and other approved leaves of absence.
(k)    “Maximum Award” shall mean an Award level that may be paid if the maximum
level of the Performance Goal(s) is achieved in the Performance Year.
(l)    “Participant” shall mean, with respect to any Performance Year, any
Eligible Employee who is selected to participate in the Plan in accordance with
Section 3 of the Plan.

1



--------------------------------------------------------------------------------



(m)    “Performance Goal” shall mean the pre-established performance goal(s)
established under the Plan for each Performance Year as described in Section 4
of the Plan.
(n)    “Performance Measures” shall mean one or more of the following criteria
on which Performance Goals may be based:
(i)    Earnings (either in the aggregate or on a per-share basis);
(ii)    Net income (before or after taxes);
(iii)    Operating income;
(iv)    Cash flow;
(v)    Return measures (including return on assets, equity, or sales);
(vi)    Earnings before or after any, or any combination of, taxes, interest or
depreciation and amortization;
(vii)    Gross revenues;
(viii)    Share price (including growth measures and stockholder return or
attainment by the Company's common stock of a specified value for a specified
period of time);
(ix)    Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more business units;
(x)    Net economic value;
(xi)    Market share;
(xii)    Operating profit;
(xiii)    Costs;
(xiv)    Operating and maintenance cost management and employee productivity;
(xv)    Stockholder returns (including return on assets, investments, equity, or
gross sales);
(xvi)    Economic value added;
(xvii)    Aggregate product unit and pricing targets;
(xviii)    Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, and goals relating to acquisitions or divestitures;
(xix)    Achievement of business or operational goals such as market share
and/or business development;

2



--------------------------------------------------------------------------------



(xx)    Results of customer satisfaction surveys;
(xxi)    Safety record;
(xxii)    Network and service reliability;
(xxiii    Debt ratings, debt leverage and debt service; and/or
(xxiv)    Operating ratio;
provided, that, with respect to any Eligible Employee who is not a Covered
Employee, the Committee shall have the authority to use Performance Measures
other than those herein specified (including individual performance criteria) as
it deems appropriate in its sole discretion.
(o)    “Performance Year” shall mean the calendar year of the Company in which a
Participant provides services on account of which the Award is made.
(p)    “Plan” shall mean the Kansas City Southern Annual Incentive Plan, as set
forth herein, as from time to time amended.
(q)    “Proration Fraction” shall mean a fraction, the numerator of which is the
number of days in the Performance Year the individual was an Eligible Employee,
and the denominator of which is 365.
(r)    “Qualified Performance-Based Award” shall mean an Award to a Covered
Employee that is intended to meet the qualified performance-based compensation
exception contained in Section 162(m)(4)(C) of the Code.
(s)    “Target Award” shall mean an Award level that may be paid if the target
level of the Performance Goal(s) is achieved in the Performance Year.
(t)    “Threshold Award” shall mean an Award level that may be paid if the
threshold level of the Performance Goal(s) is achieved in the Performance Year.
3.    ELIGIBILITY and PARTICIPATION.
(a)    In General. An Eligible Employee of an Employer will become a Participant
for a Performance Year if he or she is selected by the Company, subject to the
approval of the Committee, as eligible to participate in the Plan. Participants
will be determined at the beginning of each Performance Year, and participation
in the Plan during one Performance Year does not guarantee continued
participation in future Performance Years. The Company, subject to the approval
of the Committee, may add Participants during the course of a Performance Year
as it deems appropriate in its sole discretion. A Participant must be employed
by an Employer on the last business day of a Performance Year in order to be
eligible to receive an Award, except as provided in Section 3(b)(2) below.
(b)    Prorations for Partial Year. A Participant who is not an Eligible
Employee for an entire Performance Year may receive an Award for any portion of
the Performance Year that he or she is an Eligible Employee, under the
circumstances described below and subject to Section 5 of the Plan:

3



--------------------------------------------------------------------------------



1)    New Hires, Transfers. A Participant who becomes an Eligible Employee on
account of being hired or transferred during a Performance Year will be eligible
for a prorated Award for such Performance Year. The amount of the prorated Award
shall be equal to the full amount of the Award otherwise determined under
Section 4 of the Plan, multiplied by the Proration Fraction. Notwithstanding the
preceding two sentences, and subject to the provisions of Section 3(a) of the
Plan, an individual who becomes an Eligible Employee on or after October 1 of a
Performance Year will not become a Participant in such Performance Year and will
not be eligible for an Award for such Performance Year.
2)    Death or Disability. A Participant who has a termination of employment
during a Performance Year on account of death or Disability will be eligible for
a prorated Award for such Performance Year. The amount of the prorated Award
shall be equal to the full amount of the Award for such individual for the
Performance Year in which the death or Disability occurs, multiplied by the
Proration Fraction. With respect to the calculation of an Award for purposes of
this provision, the Participant’s rate of base salary in effect for the last
full payroll period of his or her employment shall be used.
Notwithstanding the foregoing, the Committee may, in its discretion, based upon
the recommendation of the Company, determine that a Participant who is added
during the course of a Performance Year will be eligible for an Award for the
Performance Year that is not a prorated Award and that therefore is not
multiplied by the Proration Fraction.


(c)    Leaves. A Participant who is on Leave for an aggregate of more than three
(3) months during a Performance Year will not be eligible for an Award for such
Performance Year; provided however, a Participant who is on Leave under the
Family Medical Leave Act will continue as a Participant during such Leave and
will be eligible for an Award for the Performance Year of such Leave subject to
other provisions of the Plan, and a Participant who is on Leave during a period
of service in the uniformed services and returns to employment with the Employer
and is entitled to benefits upon reemployment under the Uniformed Services
Employment and Reemployment Rights Act will continue as a Participant during
such Leave and will be eligible for an Award for the Performance Year of such
Leave subject to other provisions of the Plan.
4.    DETERMINATION OF AWARDS.
(a)    Establishment of Performance Goal. The Company shall establish objective
Performance Goals for each Award after the beginning of each Performance Year
subject to the approval of the Committee. The Performance Goals may be based
upon the performance of the Company, the Employer, or any operating unit level,
division or function thereof, and may be applied either alone or relative to the
performance of other businesses or individuals (including industry or general
market indices), based on one or more of the Performance Measures. Performance
Goals may be expressed as whole dollar amounts, percentages or growth rates.
Performance Goals will be determined each year by the senior management of the
Company, with consultation from other third party sources, and are subject to
the approval of the Committee. Performance Goals will be set for each
Performance Measure as follows: threshold, target and maximum. No Award will be
made under a Performance Measure if results are below the threshold level.
(b)    Establishment of Awards. The Company shall also establish, subject to the
approval of the Committee, the Threshold Award, the Target Award and the Maximum
Award payable to a Participant if the Performance Goal(s) is achieved. The
payment of any Award shall be subject to achievement

4



--------------------------------------------------------------------------------



of the applicable Performance Goals and certification by senior management of
the Company to the degree to which each of the Performance Goals have been
attained. The Committee will consider such certification in its determination
hereunder of whether an Award shall be paid. Threshold Awards, Target Awards and
Maximum Awards will be expressed as a percentage of a Participant’s base salary
and correspond to his or her salary grade. Target Award percentages will be
determined each year by the senior management of the Company, with consultation
from other third party sources, and are subject to the approval of the
Committee. If a Participant’s base salary and/or salary grade changes during a
Performance Year, the amount of the Participant’s Award will be computed in
proportion to his or her base salary and/or salary grade that applied to such
Participant each day during such Performance Year.
(c)    Maximum Individual Award. The maximum amount of any Maximum Award to a
Participant for any Performance Year shall be the lesser of $3,000,000 or 200
percent of a Participant’s Target Award for a Performance Year. Threshold Award
amounts will be 50% of the potential Target Award amount (multiplied by the
Performance Measure weighting).
(d)    Adjustments to Awards. The Committee may, in its discretion, modify the
amount of any Award based on such criteria as it shall determine, including, but
not limited to, financial results, individual performance, safety performance,
business unit and site accomplishments, and other factors tied to the success of
the Company or any of its business units; provided, that no increase may be made
in the amount payable with respect to any Qualified Performance-Based Award made
to a Covered Employee unless the Committee amends such Award so that it no
longer qualifies for the performance-based exception under Section 162(m)(4)(C)
of the Code. The Committee shall retain the discretion to adjust any Award
downward. There is no obligation of uniformity of treatment of Participants
under the Plan.
(e)    Profit Sharing Adjustment. If, under statutory law, a Participant is
entitled to a profit sharing payment from the Employer for a calendar year that
coincides with a Performance Year, then the Award amount otherwise payable to
the Participant hereunder shall be reduced by an amount equal to such statutory
profit sharing amount payable to the Participant. If applicable, for purposes of
calculating such reduction, the statutory profit sharing amount shall be
converted to U.S. dollars in accordance with procedures established hereunder.
5.    PAYMENT OF AWARDS.
(a)    Time of Payment. An Award shall be paid to a Participant in cash as soon
as practicable after the Committee has certified in writing that the Performance
Goal(s) for the Performance Year have been achieved; provided, however, in no
event will the Award with respect to a Performance Year be paid to a Participant
later than the 15th day of the third month following the end of such Performance
Year. No absolute right to any Award shall be considered as having accrued to
any Participant prior to the payment of the Award. Notwithstanding the
foregoing, an Award with respect to a Performance Year to be paid to a
Participant that is not subject to income taxation under the laws of the United
States, may be paid later than the 15th day of the third month following the end
of such Performance Year, but shall not in any event be paid later than the 30th
day of the fourth month following the end of such Performance Year. Awards
payable to other Participants who have had a termination of employment on
account of death or Disability during the Performance Year shall be payable in
accordance with Section 3(b) of the Plan and at the same time other Participants
receive Awards under the Plan.

5



--------------------------------------------------------------------------------



(b)    Termination of Employment Other Than on Account of Death or Disability. A
Participant who has a termination of employment other than on account of death
or Disability prior to the last day of a Performance Year shall not be paid any
Award for such Performance Year.
(c)    Termination of Employment on Account of Death or Disability. A
Participant who has a termination of employment on account of death or
Disability after the end of the Performance Year but prior to the payment date
for Awards for such Performance Year shall be paid the full amount of any Award
for such Performance Year, determined under Section 4 of the Plan (in addition
to any amount determined under Section 3(b) for the Performance Year in which
the termination of employment on account of death or Disability occurs). If the
Participant dies prior to receiving payment of an Award, any Award payable under
the Plan to such Participant shall be paid to the Participant’s estate.
(d)    Withholding. Awards are subject to withholding for applicable federal,
state and local taxes.
6.    COMPLIANCE WITH SECTION 162(M) OF THE CODE.
(a)    Purpose. The purpose of Section 6 of the Plan is to provide the Committee
the ability to grant Qualified Performance-Based Awards to Covered Employees, in
accordance with Section 162(m)(4)(C) of the Code. This Section 6 of the Plan
shall apply only to Qualified Performance-Based Awards granted to Covered
Employees and shall supersede any other provision of such Award or this Plan
that is inconsistent with this Section 6.


(b)    Procedures with Respect to Qualified Performance-Based Awards. Any
Qualified Performance-Based Award granted by the Committee to a Covered Employee
shall be set forth in writing and shall specify the following:


(i)    the Covered Employee to whom the Award is made;


(ii)    the Performance Goals applicable to the Performance Year, which shall be
specified by the Committee no later than ninety (90) days after the beginning of
such Performance Year, but in no event after twenty-five percent (25%) of the
applicable Performance Year has elapsed, provided that the outcome is
substantially uncertain at the time the Committee establishes such Performance
Goals; and


(iii)    the amount that may be earned upon attainment of such Performance
Goals.


(c)    Payment of Qualified Performance-Based Awards. Except as otherwise
permitted under Section 162(m) of the Code, payment of any Qualified
Performance-Based Award subject to this Section 6 of the Plan shall be
contingent on the attainment of the Performance Goals applicable to such Award.
Following the completion of each Performance Year and prior to the payment of
such Qualified Performance-Based Award, the Committee shall certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Year. In determining the amount earned by a Covered Employee, the Committee
shall have the right to reduce or eliminate (but not to increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Year. A Participant shall be eligible
to receive payment pursuant to a Qualified Performance-Based Award for a
Performance Year only if the Performance Goals for such year are achieved.

6



--------------------------------------------------------------------------------





(d)    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Award shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to Section
162(m) of the Code) or any regulations or rulings issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and the Plan and/or any Award
shall be deemed amended to the extent necessary to conform to such requirements.


7.    PLAN ADMINISTRATION.
(a)    Administration. The Plan shall be administered by the Committee. The
Committee shall have full discretionary authority to establish the rules and
regulations relating to the Plan, to interpret the Plan and those rules and
regulations, to determine the Awards and the Performance Measures applicable to
each Award, to approve all Awards, to decide the facts in any case arising under
the Plan, and to make all other determinations and to take all other actions
necessary or appropriate for the proper administration of the Plan. In making
any determinations under or referred to in the Plan, the Committee shall be
entitled to rely on opinions, reports or statements of employees of the Company
and of counsel, public accountants, and other professional or expert persons.
The Committee’s administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company and its stockholders and all employees, including
Participants and their beneficiaries. No member of the Committee shall be liable
for any action taken or determination made in good faith with respect to the
Plan or any Award.
(b)    Delegation. Except to the extent prohibited by applicable law or the
applicable rules of a stock exchange, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members,
and may delegate all or any part of its responsibilities and powers for
administering the Plan to one or more persons as the Committee deems
appropriate, and at any time may revoke any such allocation or delegation.
8.    AMENDMENT OR TERMINATION OF PLAN. The Committee may amend (in whole or in
part) or terminate the Plan at any time, effective at such date as the Committee
may determine. The Company also may amend (in whole or in part) or terminate the
Plan at any time effective as of such date as the Company may determine,
provided, however, any such amendment of the Plan by the Company is subject to
the approval of the Committee.
9.    MISCELLANEOUS PROVISIONS.
(a)    Awards Not Transferable. A Participant’s right and interest under the
Plan may not be assigned or transferred. Any attempted assignment or transfer
shall be null and void and shall extinguish, in the Committee’s sole discretion,
the Company’s obligation under the Plan to pay Awards with respect to the
Participant.
(b)    Effect of Awards on Other Compensation.
1)    Awards shall not be considered eligible pay under other plans, benefit
arrangements or fringe benefit arrangements of the Company, unless otherwise
provided under the terms of other plans.

7



--------------------------------------------------------------------------------



2)    To the extent provided in the applicable benefit plan or benefit
arrangement of an Employer, amounts payable as Awards will be reduced in
accordance with the Participant’s compensation reduction election, if any, in
effect under other plans at the time the Award is paid.
(c)    No Employment Rights. This Plan is not a contract between the Employer
and any employee or Participant. Neither the Plan, nor any action taken
hereunder, shall be construed as giving to any Participant the right to be
retained in the employ of the Employer. Nothing in the Plan shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board or any committee of the Board, to change
the duties or the character of employment of any employee or to remove an
individual from the employment of the Employer at any time, all of which rights
and powers are expressly reserved.
(d)    Unfunded Plan. The Plan shall be unfunded. No Employer shall be required
to establish any special or separate fund, or to make any other segregation of
assets, to assure payment of Awards. Awards shall be paid solely from the
general assets of the Participant’s Employer, to the extent the payments are
attributable to services for the Employer. To the extent any person acquires a
right to receive payments from an Employer under the Plan, the right is no
greater than the right of any other unsecured general creditor.
(e)    Payment in Shares of Company Common Stock. Notwithstanding any provision
in this Plan to the contrary, the Committee may direct that payment of an Award
be made in shares of the Company’s common stock, in lieu of cash, in accordance
with any executive stock ownership guidelines adopted by the Committee. Any such
Award paid in shares of the Company’s common stock shall be made pursuant to and
in accordance with the Kansas City Southern 2008 Stock Option and Performance
Award Plan (or any successor plan).
(f)    Applicable Law. The Plan shall be governed by the laws of the State of
Missouri and applicable federal law.

8

